Citation Nr: 1512056	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  14-28 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for plantar fasciitis, left foot.  

2.  Entitlement to service connection for arthritis of the hands, feet, legs, and arms.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986 and from February 1987 to July 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision (arthritis of the hands, feet, legs, and arms) and a November 2012 rating decision (plantar fasciitis, left foot) by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A July 2014 rating decision assigned a higher initial rating of 10 percent for plantar fasciitis, left foot, effective July 6, 2012, the date of the grant of service connection.  The issue on appeal has been characterized to reflect the assigned initial rating.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, it is an appeal for the maximum benefit allowable by law or regulation).


FINDING OF FACT

In written correspondence received by VA in March 2015, the Veteran requested that all issues on appeal be withdrawn and to discontinue the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for plantar fasciitis, left foot, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for the withdrawal of the issue of entitlement to service connection for arthritis of the hands, feet, legs, and arms, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal

The Veteran perfected an appeal as to the issues of entitlement to an initial rating in excess of 10 percent for plantar fasciitis, left foot and entitlement to service connection for arthritis of the hands, feet, legs, and arms.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In written correspondence received by VA in March 2015, the Veteran requested that all issues on appeal be withdrawn and his appeal be discontinued.   This statement was made in writing by the Veteran and satisfies the pertinent criteria.  There remain no allegations of errors of fact or law for appellate consideration with respect to the issues.  As the Board consequently does not have jurisdiction to review the issues, they are dismissed.









	(CONTINUED ON NEXT PAGE)

ORDER

The issue as to entitlement to an initial rating in excess of 10 percent for plantar fasciitis, left foot is dismissed.  

The issue as to entitlement to service connection for arthritis of the hands, feet, legs, and arms is dismissed.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


